Case 1:13-cr-00818-LAK Document 54 Filed 12/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,
-against- 13-cr-818 (LAK)
Ira Richards,
Defendant.
ORDER

LEWwIs A. KAPLAN, District Judge.

CJA attorney, Matthew J. Kluger, is appointed to assist the defendant with his pro
se motion for a sentence reduction filed on August 26, 2020.

The Clerk shall mail copies of this order to the defendant and Mr. Kluger

SO ORDERED.
Dated: December 23, 2020 bo.
7 by

Lewis A. Kaplan|)
United States District Judge

 
